Citation Nr: 1814874	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-17 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 50 percent, (excluding a period of a temporary total (100 percent) rating pursuant to 38 C.F.R. § 4.29 from February 27, 2009 through March 31, 2009).

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted a temporary 100 percent evaluation effective February 27, 2009 through March 31, 2009, and continued the 50 percent evaluation assigned both prior to the temporary 100 percent evaluation and thereafter.

In September 2011, the Veteran testified a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In February 2014 and August 2015, the Board remanded the claims for additional development.


FINDINGS OF FACT

1.  Prior to February 27, 2009 and from April 1, 2009, the Veteran's PTSD was not  productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood. 

2.  The Veteran's service-connected disabilities have not rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for PTSD, currently rated 50 percent prior to February 27, 2009 and from April 1, 2009, are not met.  38 U.S.C. § 5107 (West 2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. 
§ 1155 (West 2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries. 
38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's service-connected PTSD currently is evaluated as 50 percent disabling prior to February 27, 2009 and from April 1, 2009, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  Because the Veteran is in receipt of the maximum disability rating available for service-connected PTSD from February 27, 2009 through March 31, 2009, the appropriate disability rating for that period of time is not at issue in this appeal.

The Veteran's PTSD is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

A 50 percent evaluation is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. 

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240   (1995).  For example, a GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). DSM-IV at 46-47.

On VA examination in October 2009, the Veteran identified sleep problems and social isolation as significant areas of concern.  It was noted that the Veteran was separated from his wife because he was difficult to get along with.  He reported a previous strained relationship with his children but it was now good.  With respect to social relationships, he regularly visited a cousin and he talked to neighbors periodically.  He denied a history of suicide attempts.  On psychiatric examination, he was noted to be clean and appropriately dressed.  His psychomotor activity was unremarkable.  His speech was unremarkable.  His attitude toward the examiner was cooperative and friendly.  His affect was normal.  His mood was apathetic.  He was oriented to person, time and place.  His thought process and thought content were unremarkable.  He did not have any delusions.  He had trouble falling and staying asleep.  He did not have any hallucinations.  He did not display any inappropriate behavior.  He did not have obsessive/ritualistic behavior.  He did not have panic attacks.  He reported passing homicidal thoughts when he gets angry but he did not have ongoing homicidal intentions.  He did not have suicidal thoughts.  His impulse control was good.  He did not have episodes of violence.  He was able to maintain minimum personal hygiene.  He did not have problems with activities of daily living.  His remote, recent and immediate memory was normal.  He retired in 1999 due to physical problems.  The examiner assigned a GAF score of 55.

On VA examination in September 2014, the Veteran reported that he has been married for 30 years and that he has four children.  He lived with his wife and two younger adult children.  He last worked in 1999, due to a wrist injury at work.  His thoughts were clear and goal directed.  His mood was euthymic.  His affect was normal.  There was no psychosis or mania.  There were no suicidal or homicidal ideations or plans.  His current symptoms were reported as anxiety and chronic sleep impairment which improved with medications.  The examiner felt that the Veteran's PTSD was best described as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

In an April 2015 statement, the Veteran reported that his PTSD had gotten bad and that he and his sons had lost contact.  He further reported that he had a physical confrontation with a son.  He also stated that he did not go anywhere anymore, that he lost his family and that he does not have any friends.  

On VA examination in January 2016, the Veteran reported that his wife had been in a nursing home for the past six months.  His son stayed with him from time to time.  He stated that he did not have any friends.  He had some phone contact with cousins.  He stated that he felt lonely.  He felt irritated and reported having on and off passive suicidal thoughts.  He did not have any current active suicidal or homicidal thoughts.  At the examination, he was alert, oriented times three, had good hygiene and fair eye contact.  His mood was euthymic.  His affect in full range.  His speech was clear and goal-oriented with no disorganization.  There were no signs of psychosis or mania.  No suicidal/homicidal thoughts were reported.  His current symptoms were reported as anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The examiner felt that the Veteran's PTSD was best described as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  
    
The Board finds that the preponderance of the evidence shows that the Veteran does not meet the criteria for a 70 percent rating at any time during the appeal period. The Veteran has consistently reported being irritated and having sleep problems.  In an April 2015 statement, he reported having strained relations with his family.  At the most recent examination in January 2016, he also admitted to having passive suicidal thoughts, however, he denied having any active suicidal thoughts.  Significantly, the VA examination reports do not reveal a lack of hygiene, speech that was illogical or incoherent, abnormal mental trends involving delusions or hallucinations, homicidal ideation, impaired insight, affect that was incongruent to mood, or psychosis.  Moreover, the January 2016 examination report indicates that he did maintain contact with a son and some cousins.  The symptoms and related level of impairment are more closely analogous to that contemplated by the current 50 percent rating.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating. 

The Board further finds that the GAF score of 55 assigned in this case, reflects moderate symptoms, and is also consistent with no more than the 50 percent rating herein assigned.  Therefore, a 70 percent rating is not warranted prior to February 27, 2009 and from April 1, 2009.

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran is service connected for PTSD, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  His combined evaluation is 60 percent.  He therefore does not meet the scheduler requirements for TDIU under 38 C.F.R. § 4.16(a).  However, although the Veteran does not meet the schedular criteria under 38 C.F.R. § 4.16(a), the Board must consider whether or not the Veteran is rendered unemployable due to his service-connected disabilities so as to warrant referral for extra-schedular consideration for TDIU under 38 C.F.R. § 4.16(b). 

The Veteran contends that his service-connected PTSD prevents him working.  While it is clear that the Veteran has some occupational and functional impairment as a result of his psychiatric disability, the evidence does not support that the Veteran's PTSD precludes him from securing and following a substantial gainful employment.  Here, the evidence shows that the Veteran last worked in 1999 as a steel worker. He has indicated that he completed three years of high school.  However, on VA examination in October 2009, the Veteran reported that he stopped working in 1999 after he injured his arm.  The VA examiner, in September 2014, reported that the Veteran's PTSD symptoms were managed with medications and that his mood was stable.  The examiner felt that the Veteran's PTSD did not preclude his ability to obtain or retain substantially gainful employment consistent with his educational and occupational history.  Likewise, on VA examination in January 2016, the examiner reported that the Veteran was able to obtain and retain employment in a low stress level environment under minimal supervision.  The Veteran had denied having problems working due to his mental health issues.     
   
Consequently, the Board finds that the evidence of record does not demonstrate that the Veteran is unable to secure and follow a substantially gainful employment as a result of his service-connected disabilities at this time.  Therefore, a referral for extraschedular consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b) is not appropriate in this case.  See 38 C.F.R. §§ 3.102, 4.16(b). 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal. 
See 38 U.S.C. § 5107(b) (West 2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

An evaluation in excess of 50 percent for PTSD prior to February 27, 2009 and from April 1, 2009, is denied.

Entitlement to a TDIU is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


